EXHIBIT 10.78

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (the "Agreement") is made and effective as
of April 6, 2017 (the "Effective Date"), between GEE Group Inc., an Illinois
corporation, whose principal place of business is One Tower Lane, Suite 2200,
Oakbrook Terrace, IL 60181 (the “Company” or "Employer") and George A. Bajalia,
an individual whose address is in Jacksonville, Florida. (the"Executive").

 

RECITALS

 

A. The Employer is an Illinois corporation and is principally engaged in the
business of staffing and permanent placement, and related personnel activities,
including benefit and insurance programs (the "Business").

 

B. The Employer recognizes that the Executive’s talents and abilities are
unique, and have been integral to the success of the Employer and thus wishes to
secure the ongoing services of the Executive on the terms and conditions set
forth herein,

 

C. The Employer desires to employ the Executive and the Executive desires to be
employed by the Employer.

 

D. The parties agree that a covenant not to compete is essential to the growth
and stability of the Business of the Employer.

 



1




 

NOW, THEREFORE, in consideration of the mutual promises and agreements and
covenants, and subject to the terms and conditions contained in this Agreement,
the Employer and Executive, intending to be legally bound, hereby agree as
follows:

 

1. Employment. Employer hereby employs Executive as President, and Executive
hereby accepts employment by Employer, in accordance with and subject to the
terms and conditions of this Agreement.

 

2. Duties and Authority. During the Employment Period (as hereinafter defined),
Executive will occupy the position of President and report directly to the Chief
Executive Officer. As President, Executive shall be responsible for the
management of the operations of Employer as are customary for the position and
shall have authority and responsibility to manage the operations, subject to the
general direction of the Chief Executive Officer. Executive agrees to devote his
full time, attention and best efforts to the performance of his duties
hereunder; provided, however, it shall not be considered a violation of the
foregoing for the Executive to serve on corporate, industry, civic, or
charitable boards or committees, so long as such activities do not materially
interfere with the performance of the Executive's responsibilities as an
employee of the Employer in accordance with this Agreement.

 

3. Initial Term; Employment Period. The initial term of employment shall begin
on April 6, 2017 and end on April 6, 2022 (the "Term of this Agreement"). The
Term of this Agreement shall be extended automatically for one year on April 6,
2022_and each annual anniversary thereof (the “Extension Date”) unless, and
until, at least 90 days prior to the applicable Extension Date either the
Employer or the Executive provides written notice to the other party that this
Agreement is not to be extended (the later of April 6, 2022 or the last date to
which the Term is extended shall be the “End of Term”). For purposes of this
Agreement, the period beginning on April 6, 2017 and ending on the Date of
Termination (as hereinafter defined) shall be referred to herein as the
"Employment Period."

 



  2

   



 

4. Compensation. During the Employment Period which is in the Term of this
Agreement, Executive shall receive the following compensation:

 

a) Base Salary. A base annual salary of $270,000, payable in accordance with the
Employer's standard practice for other senior executives. Executive's base
salary shall be subject to annual review by the Board’s Compensation Committee
for discretionary periodic increases in accordance with the Employer's
compensation policies. References to “Base Salary” in this Agreement shall be to
the base salary set forth in this Paragraph 4.a and shall include any increases
to such base salary made hereby.

 

b) Incentive Compensation. Executive shall be eligible for a discretionary or
formula bonus as recommended by the Chief Executive Officer and approved by the
Board’s Compensation Committee and be eligible to participate in one or more
compensation plan(s) of Employer, subject to the terms and conditions of those
plans.

 

5. Equity Incentives.

 

a) Equity Incentives - General. Stock options of Employer and other forms of
equity compensation such as restricted stock, stock appreciation rights or
phantom stock (collectively, “Equity Incentives”) may be granted to executive
from time to time at the discretion of the Compensation Committee of the Board
of Directors (the “Compensation Committee”).

 

b) Initial Restricted Stock Grant- As an inducement to accept employment, the
Company will issue Executive five hundred thousand (500,000) common shares (“the
restricted stock grant”) from the 2013 Equity Incentive Plan (the “2013 Plan”)
as soon as practicable after receiving shareholder approval to increase the
amount of equity grants authorized to be issued under the 2013 Plan or from such
other plan which may be adopted by GEE Group Inc. and approved by the Company’s
shareholders. Executive recognizes that any restricted stock grant issued
pursuant to this section must be issued from a shareholder approved plan or
otherwise approved by the Company’s shareholders. It is further understood
between the Executive and the Company that the shares to be issued hereunder
shall vest to Executive ratably over five years or such other vesting period as
set forth by the Compensation Committee of the Board and the Executive will be
required to sign and deliver a Restricted Stock Grant Agreement in a form
satisfactory to the Company.

 



  3

   



 

c) Investment Representation. Executive agrees that he will not sell or
otherwise dispose of all or any part of the common stock of Employer acquired as
part of the Equity Incentives unless he shall have received an opinion of
counsel, in form and substance satisfactory to counsel for Employer (each party
to bear the expense of its own counsel), to the effect that registration of the
shares to be sold or disposed of is not required under the Securities Act of
1933, as amended (the “Act”), or unless there shall be in effect a registration
statement under said Act with respect to the proposed sale or disposition of the
shares to be sold or disposed of, and Executive shall have complied with all
applicable provisions of the Act and the rules and regulations thereunder.

 

d) Registration. In connection with the restricted stock grant and any issuance
of stock options for common stock or other forms of equity compensation of
Employer granted to Executive as Equity Incentives, it is acknowledged that the
grants by the Compensation Committee may, in the Compensation Committee’s sole
discretion, require that Executive be provided with the right to require
Employer, as soon as reasonably possible, to register Executive's shares upon
vesting and exercise of the stock options or vesting of other forms of equity
compensation pursuant to the appropriate form of registration statement under
the Act and to thereafter maintain such registration statement's effectiveness
at all required times.

 

e) Exercise. The restricted stock grant and any stock options granted after the
effective date of this Agreement as Equity Incentives, may include the following
terms and conditions, to the extent expressly approved by the Compensation
Committee. These terms and conditions are:

 

(i) exercisability of vested options (including those vested under paragraph
5.d) (ii) below) for at least 2 years following the Executive's termination of
employment with the Employer or if sooner, 10 years from date of grant of the
option;

 

(ii) full vesting of options and restricted stock grant upon a Change in Control
(as hereafter defined) or termination of the Executive's employment with the
Employer for reasons other than (A) by the Employer for Cause (as hereafter
defined), or (B) by the Executive without Good Reason (as hereafter defined);
and

 

(iii) exercisability only to the extent vested on the date of the Executive's
termination of employment with the Employer, in the event of termination (A) by
the Employer for Cause, or (B) by the Executive without Good Reason.

 



  4

   



 

6. Benefits. Executive shall receive the following additional benefits at no
cost to the Executive:

 

a) Life Insurance. During the Employment Period, if requested by Executive in
writing, Employer shall reimburse Executive up to $2,000 annually for
Executive’s cost of life insurance, covering Executive’s life.

 

b) Disability Insurance. During the Employment Period, until Executive attains
the age of 65, if requested by Executive in writing, Employer shall reimburse
Executive for up to $1,000 annually for Executive’s cost of disability insurance
covering Executive.

 

c) Medical, Dental and Hospital Insurance; General. During the Employment
Period, if requested by Executive during the Employment Period, Employer shall
include Executive, his spouse and his dependents in any group medical, dental
and hospital or similar plan of Employer in existence for senior executives from
time to time until Executive and his spouse attain the age of 65. Employer will
purchase individual medical, dental and hospital insurance for Executive, his
spouse and his dependents if group coverage is not in existence or is
unavailable.

 

d) Post-Employment Medical, Dental and Hospital. If requested by Executive,
post-employment medical, dental and hospital insurance, either as group coverage
or an individual policy, will be provided at Employer's expense through the Date
of Termination of employment and then at the Executive’s expense (or his
dependents expense) at the same level as other senior executive officers as
follows:

 

(i) to Executive’s wife, Diane S. Bajalia, until she attains age 65; and

 

(ii) to Executive and Executive’s dependents until Executive attains age 65.

 



  5

   



 

e) Vacation. Executive shall be entitled to four (4) weeks of paid vacation
during each calendar year and time off for all holidays as designated by the
Employer.

 

f) Automobile. Executive shall be eligible to receive an automobile allowance at
the sole discretion of the Compensation Committee.

 

g) Club Dues. Employer shall pay or reimburse Executive for Executive's
membership and club dues (the maximum payment or reimbursement for all clubs not
to exceed the total of $5,000 per annum). Upon Compensation Committee approval,
Employer shall pay for such other club dues and membership fees for Executive as
are reasonable and customary from time to time.

 

h) Communications and Other Equipment. Employer shall provide Executive with,
and shall pay all costs of operating and maintaining, cellular telephones,
pagers, telephone and cable lines, notebook and desk top computers, facsimile
machines, hand-held organizers/palm tops, and such other equipment necessary for
Executive to perform his duties at Executive's offices or residences as deemed
necessary by Executive.

 

i) Expense Reimbursement. Subject to compliance with Employer’s business expense
reimbursement policies, Executive shall be entitled to reimbursement for all
reasonable expenses, including meals, telephone, travel, and entertainment,
incurred by Executive in the performance of his duties. Executive will maintain
records and written receipts as required by federal and state tax authorities to
substantiate expenses as an income tax deduction for Employer and shall submit
vouchers for expenses for which reimbursement is made. Credit card receipts
(American Express, etc.) and other receipts are acceptable along with other
corroborative evidence.

 

7. Non-Compete and Non-Solicitation; Confidentiality. In consideration of the
employment of Executive by Employer, Executive agrees as follows:

 

a) Non-Compete and Non-Solicitation. During the Employment Period and for a
period of two (2) years after the Date of Termination, Executive will not,
directly or indirectly, within a fifty (50) mile radius of any office of
Employer (or a consolidated subsidiary) in existence on the Date of Termination,
own, manage, be employed by, work for, consult for, be an officer or director
of, advise, represent, engage in or carry on any business which competes with
the Business of the Employer at that time. During the Employment Period and for
a period of two (2) years after the Date of Termination, Executive will not,
directly or indirectly, solicit or induce, or attempt to solicit or induce, any
employee of the Employer (or a consolidated subsidiary) to leave the Employer
(or a consolidated subsidiary) for any reason whatsoever, or solicit the
services of any employee of the Employer (or a consolidated subsidiary).
Currently the “consolidated subsidiaries” of Employer include, without
limitation: (i) Scribe Solutions, Inc., (ii) Access Data Consulting Corporation,
(iii) Agile Resources, Inc., (iv) Paladin Consulting, Inc. (v) Triad, (vi) GEE
Portfolio, Inc., (vii) SNI Companies, Inc., and any other consolidated
subsidiaries. The term “consolidated subsidiary” means an entity that is (i)
wholly owned by Employer or (ii) is partially owned by Employer such that, for
generally accepted accounting principles, its financials are Consolidated in the
consolidated financials of Employer.

 



  6

   



 

b) Non-Disclosure of Information. Executive will not at any time, during or
after the term of this Agreement, in any fashion, form, or manner, either
directly or indirectly, divulge, disclose, or communicate to any person, firm,
or corporation, in any manner whatsoever, any information of any kind, nature,
or description concerning any matters affecting or relating to the Business of
the Employer, including, but not limited to, the names of any of its customers
or prospective customers or any other information concerning the Business of the
Employer, its manner of operation, its plans, its vendors, its suppliers, its
advertising, its marketing, its methods, its practices, or any other information
of any kind, nature, or description, without regard to whether any or all of the
foregoing matters would otherwise be deemed confidential, material, or
important; provided, however, that this provision shall not prevent disclosures
by Executive to the extent such disclosures are (i) believed by the Executive,
in good faith and acting reasonably, to be in the best interest of the Employer,
(ii) of information that is public at the time of the disclosure (other than as
a result of the Executive's violation of this Paragraph 7(b)), or (iii) as
required by law or legal process (and, if the Executive is so required to
disclose, Executive shall provide the Employer notice of such to allow the
Company the opportunity to contest such disclosure).

 

8. Termination of Employment.

 

a) Death or Disability. The Executive's employment shall terminate automatically
upon the Executive's death during the Employment Period. Additionally, if the
Employer determines in good faith that the Executive has incurred a Disability,
it may give the Executive written notice of its intention to terminate the
Executive's employment. In such event, the Executive's employment with the
Employer shall terminate effective on the later of (i) the date in the notice,
(ii) the day after receipt of such notice by the Executive, or (iii) the date
the Disability has been considered to occur (the "Disability Effective Date"),
provided that, prior to such date, the Executive shall not have returned to
full-time performance of the Executive's duties.

 

b) Cause. The Employer may terminate the Executive's employment during the
Employment Period for Cause. For purposes of this Agreement, "Cause" shall mean
(i) a material breach by the Executive of the Executive's obligations under
paragraph 2 above (other than as a result of temporary incapacity due to
physical or mental illness, or Disability) which is demonstrably willful and
deliberate on the Executive's part, which is committed in bad faith or without
reasonable belief that such breach is in the best interests of the Employer and
which is not remedied in a reasonable period of time after receipt of written
notice from the Employer specifying such breach; (ii) the conviction of the
Executive of a felony; or (iii) a breach of the Executive's fiduciary duty to
the Employer or willful violation in the course of performing his duties for the
Employer of any law, rule or regulation (other than traffic violation or other
minor offenses). (No act or failure to act on the Executive's part shall be
considered willful unless done or omitted in bad faith and without reasonable
belief that the action or omission was in the best interest of the Employer.)

 



  7

   



 

c) Good Reason. The Executive's employment may be terminated by the Executive at
any time for Good Reason. For purposes of this Agreement, "Good Reason" shall
mean:

 

(i) the assignment to the Executive of any duties inconsistent in a material
respect with the Executive's position (including status, offices, titles and
reporting requirement that executive reports directly to the Employer’s Chief
Executive Officer, authority, duties or responsibilities as contemplated by
Paragraph 2 above or any other action by the Employer which results in a
diminution in such position, authority, duties or responsibilities in a material
respect (including the Executive no longer being the President of the Employer
or a Board member (or of a publicly held company successor ) that is not
consented to by Executive ;

 

(ii) a reduction in the Executive's Base Salary, which is more than de minimis;

 

(iii) any failure by the Employer to comply with any of the provisions of this
Agreement in a material respect;

 

(iv) the Employer's requiring the Executive to be based at any office or
location other than Jacksonville, Florida;

 

or

 

(v) a Change of Control; For purposes of this Agreement, "Change in Control"
shall mean the occurrence of any of the following events:

 



  8

   



 

(A) one person or entity (or more than one person or entity acting as a “group”
(as that term is defined in Section 409A-3(i)(5)(v)(B) of the Treasury
Regulations) acquires legal or beneficial ownership of stock of the Employer
that, together with the stock held legally or beneficially by such person or
group, constitutes more than 45 % of the total fair market value or total voting
power of the stock of such corporation; or

 

(B) individuals who, as of the date of the signing of this Agreement, constitute
the Board of Directors (the “Incumbent Board”) cease for any reason to
constitute at least a majority of such Board; provided that any individual who
becomes a director of the Company subsequent to the date of the signing of this
Agreement, whose election, or nomination for election by the Company
stockholders, was approved by the vote of at least a majority of the directors
then in office shall be deemed a member of the Incumbent Board; or

 

(C) the sale of all or substantially all of the Employer's assets; or

 

(D) the merger of the Employer into or consolidation with another entity and,
after giving effect to such merger or consolidation, the holders of stock of the
Employer immediately prior to such merger or consolidation own less than 51% of
the stock of the surviving entity after such merger or consolidation.

 



  9

   



 

Notwithstanding Paragraph 6(c)(i) above, the Executive shall not have Good
Reason if Executive is involved in a “group” (as defined above) which acquires a
substantial portion of the Company's assets or stock. For purposes of this
subparagraph c, any good faith reasonable determination of "Good Reason" made by
the Executive shall be conclusive. However, no such event described hereunder
shall constitute Good Reason unless the Executive has given written notice to
the Employer specifying the event relied upon for such termination within 30
days after the occurrence of such event and the Employer has not remedied such
within 60 days of receipt of such notice. The Employer and the Executive, upon
mutual written agreement, may waive any of the foregoing provisions which would
otherwise constitute Good Reason.

 

d) Notice of Termination. Any termination by the Employer for Cause, or by the
Executive for Good Reason, shall be communicated to the other party by Notice of
Termination. For purposes of this Agreement, a "Notice of Termination" means a
written notice which (i) indicates the specific termination provision in this
Agreement relied upon; (ii) to the extent applicable, sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Executive's employment; and (iii) specifies the Date of Termination (as
defined below). Notice of intent to terminate employment for Good Reason must be
provided pursuant to Paragraph 8.c of this Agreement. The failure by the
Executive or the Employer to set forth in the Notice of Termination any fact or
circumstance which contributes to a showing of Good Reason or Cause shall not
waive any right of the Executive or the Employer hereunder or preclude the
Executive or the Employer from asserting such fact or circumstance in enforcing
the Executive's or the Employer's rights hereunder.

 

e) Date of Termination. "Date of Termination" means (i) if the Executive's
employment is terminated by the Employer for Cause, or by the Executive for Good
Reason, the date specified in the Notice of Termination as the Date of
Termination; (ii) if the Executive's employment is terminated by reason of death
or Disability, the Date of Termination shall be the date of death of the
Executive or the Disability Effective Date, as the case may be; and (iii) if the
Executive's employment is terminated by either party other than for death,
Disability, Cause or Good Reason, the date set forth in the notice required
under subparagraph 8.d) above as the date the termination is to be effective.

 



  10

   



 

9. Obligations of the Employer upon Termination. Upon termination of the
Executive's employment for any reason during the Term of this Agreement,
Executive shall be entitled to Base Salary and all benefits through the Date of
Termination, and to exercise then vested stock options and vested equity grants
including the restricted stock grant in accordance with and to the extent that
exercise or vesting is approved by the Compensation Committee as provided in
Paragraph 5.e above. Upon the termination of the Executive's employment during
the Term of this Agreement by the Executive for Good Reason, or by the Employer
for any reason other than Cause, Executive shall in addition be entitled to
exercise the option(s) or have vested the equity grants, including the
restricted stock grant, with accelerated vesting if and to the extent that
exercise or vesting is approved by the Compensation Committee provided pursuant
to Paragraph 5.d above. In addition, upon the termination of the Executive's
employment during the Term of this Agreement by the Executive for Good Reason,
or by the Employer for any reason other the Cause or death, the Executive shall
be entitled to receive a lump sum payment equal to three (3) times the sum of
(i) Executive's Base Salary as of the Date of Termination, and (ii) the
Executive's target bonus opportunity under any Incentive Plan in place that
executive participates in based on the target bonus opportunity for the year of
termination or any other approved bonus arrangement for the year of termination;
plus (iii) Executive’s spouse and dependent medical, dental and hospital
benefits that would continue to be provided at Employer expense (either group or
individual policy) after employment to the extent provided in Paragraph 6 above.
The lump sum payment shall be paid no later than thirty days after the Date of
Termination in immediately available United States funds. Notwithstanding the
preceding provisions, at the Employer's sole discretion, the Employer may pay
the amount determined as a lump sum in this Paragraph 9 in 36 equal monthly
payments beginning on the first day of the month first following the Date of
Termination.

 

10. Indemnification of Executive. The Executive shall be entitled to
indemnification and defense by the Employer to the full extent allowed by law,
subject to and in accordance with the execution of the Employer’s customary
Indemnification Agreement—as established from time to time by the Employer’s
Board of Directors—to protect the Employer’s officers and directors in the
ordinary and prudent exercise of their duties to the Employer —including the
benefits of any insurance coverage that the Employer may purchase or have in
effect. To the extent that any such insurance coverage may not be sufficient or
applicable, the Executive shall have the right to reimbursement and
indemnification by the Employer, in accordance with the Employer’s
Indemnification Agreement in effect at the time of any relevant loss or claim.
Nothing in this Agreement shall be deemed to alter, amend, limit, or vary any of
the terms of the Employer’s duly approved Indemnification Agreement or its
effective date, as modified from time to time within the sole discretion of the
Employer’s Board of Directors.

 



  11

   



 

11. Mitigation of Damages. Executive shall not be required to mitigate damages
or the amount of any payment provided for under this Agreement by seeking other
employment or otherwise. Except as otherwise provided above with respect to
certain welfare benefits, the amount of any payment provided for under this
Agreement shall not be reduced by any compensation earned by the Executive as
the result of self-employment or employment by another employer or otherwise.

 

12. Tax Effect. If Independent Tax Counsel shall determine that the aggregate
payments made and benefits provided to the Executive pursuant to this Agreement
and any other payments and benefits provided to the Executive from the Employer,
its affiliates and plans which constitute "parachute payments" as defined in
Section 280G of the Code (or any successor provision thereto) ("Parachute
Payments") would be subject to the excise tax imposed by Section 4999 of the
Code (the "Excise Tax"), then the Executive shall be entitled to receive an
additional payment (a "Gross-Up Payment") in an amount (determined by
Independent Tax Counsel) such that after payment by the Executive of all taxes
(including any Excise Tax) imposed upon the Gross-Up Payment and any interest or
penalties imposed with respect to such taxes, the Executive retains from the
Gross-Up Payment an amount equal to the Excise Tax imposed upon the payments.
For purposes of this Paragraph, "Independent Tax Counsel" shall mean a lawyer, a
certified public accountant with a nationally recognized accounting firm, or a
compensation consultant with a nationally recognized actuarial and benefits
consulting firm with expertise in the area of executive compensation tax law,
who shall be selected by the Employer and shall be reasonably acceptable to the
Executive, and whose fees and disbursements shall be paid by the Employer.

 

a) If Independent Tax Counsel shall determine that no Excise Tax is payable by
the Executive, it shall furnish the Executive with a written opinion that the
Executive has substantial authority not to report any Excise Tax on the
Executive's Federal income tax return. If the Executive is subsequently required
to make a payment of any Excise Tax, then the Independent Tax Counsel shall
determine the amount of such additional payment ('Gross-Up Underpayment'), and
any such Gross-Up Underpayment shall be promptly paid by the Employer to or for
the benefit of the Executive. The fees and disbursements of the Independent Tax
Counsel shall be paid by the Employer.

 



  12

   



 

b) The Executive shall notify the Employer in writing within 15 days of any
claim by the Internal Revenue Service that, if successful, would require the
payment by the Employer of a Gross-Up Payment. If the Employer notifies the
Executive in writing that it desires to contest such claim and that it will bear
the costs and provide the indemnification as required by this sentence, the
Executive shall:

 

(i) give the Employer any information reasonably requested by the Employer
relating to such claim;

 

(ii) take such action in connection with contesting such claim as the Employer
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Employer;

 

(iii) cooperate with the Employer in good faith in order to effectively contest
such claim; and

 

(iv) permit the Employer to participate in any proceedings relating to such
claim; provided, however, that the Employer shall bear and pay directly all
costs and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold the Executive
harmless, on an after-tax basis, for any Excise Tax or income tax, including
interest and penalties with respect thereto, imposed as a result of such
representation and payment of costs and expenses. The Employer shall control all
proceedings taken in connection with such contest; provided, however, that if
the Employer directs the Executive to pay such claim and sue for a refund, the
Employer shall advance the amount of such payment to the Executive, on an
interest-free basis and shall indemnify and hold the Executive harmless, on an
after-tax basis, from any Excise Tax or income tax, including interest or
penalties with respect thereto, imposed with respect to such advance or with
respect to any imputed income with respect to such advance.

 

c) If, after the receipt by the Executive of an amount advanced by the Employer
pursuant to this Paragraph 12, the Executive becomes entitled to receive any
refund with respect to such claim, the Executive shall, within 10 days, pay to
the Employer the amount of such refund, together with any interest paid or
credited thereon after taxes applicable thereto.

 



  13

   



 

13 Section 409A. To the greatest extent permissible under Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and Treasury Regulations
promulgated thereunder (collectively, “Section 409A”), the payments to Executive
under this Agreement are intended to be exempt from Section 409A, including
pursuant to Treasury Regulation sections 1.409A-1(b)(4) (the "short term
deferral" exemption) or 1.409A-1(b)(9) (the "separation pay" exemption), and
shall be administered accordingly. Notwithstanding anything in this Agreement to
the contrary:

 

(a) To the extent any amounts or benefits payable pursuant to this Agreement
constitute “deferred compensation” (within the meaning of Section 409A) and are
not exempt from the applicability of Section 409A, then the following shall be
applicable under this Agreement:

 

(i) If any amount paid pursuant to this Agreement is deferred compensation
within the meaning of Section 409A, payable as a result of a termination of the
Executive’s employment, and as of the date of termination of employment giving
rise to payment of such amount the Executive is a Specified Employee, then
amount(s) that would otherwise be payable during the six (6) month period
immediately following such date of termination shall instead be paid, with
interest on any delayed payment at the applicable federal rate provided for in
Section 7872(f)(2)(A) of the Code, on the first business day after the date that
is six (6) months following the Executive’s “separation from service” (within
the meaning of Section 409A) (the “Delayed Payment Date”). As used in this
Agreement, the term “Specified Employee” means a “specified employee” as defined
in Section 409A(a)(2)(B)(i) of the Code. By way of clarification, “specified
employee” means a “key employee” (as defined in Section 416(i) of the Code,
disregarding Section 416(i)(5) of the Code) of Employer. The Executive shall be
treated as a key employee if the Executive meets the requirement of Section
416(i)(1)(A)(i), (ii), or (iii) of the Code at any time during the twelve (12)
month period ending on an “identification date.” For purposes of any “Specified
Employee” determination hereunder, the “identification date” shall mean the last
day of each calendar year; and

 

(ii) Neither Employer nor the Executive or any other person or entity, acting
alone or jointly, may exercise any discretion, through an amendment of this
Agreement or otherwise, with respect to any payment under this Agreement which
is not exempt from the requirements of Section 409A, regarding acceleration or
other action or omission in respect of any such non-exempt payment, in a manner
which would give rise to taxation under Section 409A.

 



  14

   



 

14. Notices. Any notice provided for in this Agreement shall be given in
writing. Notices shall be effective from the date of receipt if delivered
personally to the party to whom notice is to be given, or on the second day
after mailing if mailed by first class mail, postage prepaid. Notices shall be
properly addressed to the parties at their respective addresses set forth below
or to such other address as either party may later specify by notice to the
other:

 

If to Employer:

 

GEE Group, Inc.

Attn: Derek Dewan, CEO

13500 Sutton Park Drive South, Suite 204

Jacksonville, FL 32224

 

If to Executive:

 

George A. Bajalia

P.O. Box 551125

Jacksonville, Florida 32255

 

15. Entire Agreement. This Agreement contains the entire agreement and
supersedes all prior agreements and understandings, oral or written, with
respect to the subject matter hereof, including, but not limited to, any and all
prior employment agreements and related amendments entered into between the
Employer and the Executive. This Agreement may be changed only by an agreement
in writing signed by the party against whom any waiver, change, amendment or
modification is sought.

 



  15

   



 

16. Waiver. The waiver by one party of a breach of any of the provisions of this
Agreement by the other shall not be construed as a waiver of any subsequent
breach.

 

17. Attorney's Fees. In the event of litigation or other dispute resolution
proceeding involving the interpretation or enforcement of this Agreement, the
prevailing party shall be entitled to recover from the other all fees, costs and
expenses incurred in connection therewith, including attorney's fees through
appeal.

 

18. Tax Withholding. The Employer shall have the right to deduct from all
benefits and/or payments under the Agreement any taxes required by law to be
paid or withheld with respect to such benefits or payments.

 

19. Governing Law; Venue. The Agreement shall be construed and enforced in
accordance with the laws of the State of Florida. Duval County, Florida, shall
be proper venue for any litigation arising out of this Agreement.

 

20. Paragraph Headings. Paragraph headings are for convenience only and are not
intended to expand or restrict the scope or substance of the provisions of this
Agreement.

 

21. Assignability. The rights and obligations of the Employer under this
Agreement shall inure to the benefit of and shall be binding upon the successors
and assigns of the Employer. This Agreement is a personal employment agreement
and the rights, obligations and interests of the Executive hereunder may not be
sold, assigned, transferred, pledged or hypothecated.

 

22. Severability. If any provision of this Agreement is held by a court of
competent jurisdiction to be invalid or unenforceable, the remainder of the
Agreement shall remain in full force and shall in no way be impaired.

 

23. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, and it shall not be necessary in
making proof of this Agreement to account for more than one such counterpart.

 

(Signatures appear on the following page.)

 



  16

   



 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.

 

 

EXECUTIVE



                George A. Bajalia (individually)     Witness  

 

 

 

 

 

 

 

 

 

 

EMPLOYER

 

 

 

 

     

 

 

 

 

 

 

 

 

Witness

 



 



By:

 

Chairman of Compensation Committee,

Board of Directors

 



 



17



 